                                                 1 ANN K. JOHNSTON (SBN 145022)
                                                   ajohnston@jo-sm.com
                                                 2 TED A. SMITH (SBN 159986)
                                                   tsmith@jo-sm.com
                                                 3 JOHNSTON | SMITH, ALC
                                                   300 Tamal Plaza, Suite 215
                                                 4 Corte Madera, CA 94925
                                                   Tel: (415) 891-3321 • Fax: (415) 891-3322
                                                 5
                                                     Attorneys for Defendant
                                                 6   PROPERTY AND CASUALTY INSURANCE
                                                     COMPANY OF HARTFORD
                                                 7
                                                 8
                                                 9                         UNITED STATES DISTRICT COURT
                                                10                 FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                11
                                                12    COLLEEN STEWART,                       )   CASE NO. 2:17-CV-02418-TLN-KJN
                   300 Tamal Plaza, Suite 215
                    Corte Madera, CA 94925




                                                                                             )
JOHNSTON | SMITH
                       A Law Corporation




                                                13                         Plaintiff,        )
                                                                                             )   STIPULATION AND ORDER TO
                                                14    vs.                                    )   CONTINUE THE FACT
                                                                                             )   DISCOVERY CUTOFF
                                                15    PROPERTY AND CASUALTY                  )
                                                      INSURANCE COMPANY OF                   )   DATE ACTION FILED: 10/12/2017
                                                16    HARTFORD,                              )   TRIAL DATE:        None
                                                                                             )
                                                17                         Defendants.       )
                                                                                             )
                                                18
                                                19          1.     Pursuant to Eastern District of California L.R. 143 and L.R. 144,
                                                20   Plaintiff and Defendant hereby stipulate to continue the fact discovery cutoff from
                                                21   November 9, 2018 to December 10, 2018.
                                                22          2.     Plaintiff Colleen Stewart’s deposition was taken on July 24, 2018, but
                                                23   not completed. A property inspection also took place on that date but was not
                                                24   completed. The parties ultimately agreed to schedule the completion of the
                                                25   deposition and the property inspection for October 10th.
                                                26          3.     However, Ms. Stewart was hospitalized with chest pains in late
                                                27   September 2018. Due to her health issues her deposition has not been completed.
                                                28   Defendant has asked for completion of the property inspection but has been
                                                                                                 1
                                                     Stipulation and Order                               Case No. 2:17-CV-02418-TLN-KJN
                                                     to Continue Discovery Cutoff
                                                 1   informed that Plaintiff must be present to access the premises. In order to
                                                 2   accommodate the scheduling of the above matters the parties agree to an
                                                 3   approximate one-month continuance of the fact discovery cutoff.
                                                 4          4.     The parties further stipulate that the deadline to designate expert
                                                 5   witnesses be continued from December 7, 2018 to January 7, 2019, and the
                                                 6   deadline to supplement expert witness designation be continued from December
                                                 7   27, 2018 to January 28, 2019.
                                                 8          5.     One other continuance was requested and granted, but prior to Ms.
                                                 9   Stewart’s health issues.
                                                10          6.     No other dates will be affected by continuing the fact discovery cutoff
                                                11   and expert designation cutoffs.
                                                12          7.     Good cause exists for extending the fact discovery deadline to
                   300 Tamal Plaza, Suite 215
                    Corte Madera, CA 94925
JOHNSTON | SMITH
                       A Law Corporation




                                                13   December 10, 2018, to accommodate the scheduling of Plaintiff’s continued
                                                14   deposition when her health permits, and for extending the expert designation to
                                                15   January 7, 2019, and supplemental expert designation to January 28, 2019.
                                                16
                                                17    DATED: October 23, 2018                  NOSSAMAN LLP
                                                18
                                                                                               By: /s/ James H. Vorhis
                                                19                                                (as authorized on October 23, 2018)
                                                                                                      James H. Vorhis
                                                20                                             Attorneys for Plaintiff
                                                                                               Colleen Stewart
                                                21
                                                22    DATED: October 23, 2018                  JOHNSTON | SMITH, ALC
                                                23
                                                                                               By: /s/Ann K. Johnston
                                                24                                                    Ann K. Johnston
                                                                                               Attorneys for Defendant
                                                25                                             Property and Casualty Insurance
                                                                                               Company of Hartford
                                                26
                                                27   ///
                                                28   ///
                                                                                                2
                                                     Stipulation and Order                                 Case No. 2:17-CV-02418-TLN-KJN
                                                     to Continue Discovery Cutoff
                                                 1          IT IS SO ORDERED.

                                                 2
                                                 3   Dated: October 24, 2018
                                                 4
                                                 5
                                                 6
                                                                                        Troy L. Nunley
                                                 7                                      United States District Judge
                                                 8
                                                 9
                                                10
                                                11
                                                12
                   300 Tamal Plaza, Suite 215
                    Corte Madera, CA 94925
JOHNSTON | SMITH
                       A Law Corporation




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                    3
                                                     Stipulation and Order                       Case No. 2:17-CV-02418-TLN-KJN
                                                     to Continue Discovery Cutoff
